47 So.2d 826 (1950)
GAIR
v.
LOCKHART et al.
Supreme Court of Florida, Division B.
August 1, 1950.
Rehearing Denied September 25, 1950.
Anderson & Nadeau, Miami, for appellant.
Herbert S. Sawyer, Evans, Mershon, Sawyer, Johnston & Simmons, all of Miami, for appellees.
PER CURIAM.
Appellant has failed to carry his burden of making error clearly apparent. His Bill of Complaint was grounded upon fraud and conspiracy. The allegations of *827 fraud and conspiracy are too general and are not clear, positive and specific as required by many of our prior adjudications. McClinton et al. v. Chapin et al., 54 Fla. 510, 45 So. 35, 14 Ann.Cas. 365; Great American Insurance Company of New York, a corporation, v. Suarez, 92 Fla. 24, 109 So. 299; Baylarian v. Tunnicliffe, 105 Fla. 484, 141 So. 609, 144 So. 844.
Although appellant makes a point of the fact that the Chancellor dismissed his Bill as amended with prejudice, we do not find that he requested leave to make further amendment before the entry of the order of dismissal.
Affirmed.
ADAMS, C.J., and CHAPMAN, SEBRING and HOBSON, JJ., concur.